1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                    ***
      ROBERT BINKELE,
4
                           Plaintiff,
5                                                       2:19-cv-01079-APG-VCF
      vs.                                               ORDER
6     ADAM AUSLOOS,
7                          Defendant.
8

9           Before the Court are Plaintiff’s Emergency Motion to Compel Deposition of Defendant and for
10   Related Sanctions (ECF NO. 28), Defendant’s Countermotion for Protective Order (ECF NO. 37), and
11   Motion (1) to Enforce Settlement Agreement, and (2) for Attorneys’ Fees and Costs (ECF NO. 40).
12          Accordingly,
13          IT IS HEREBY ORDERED that the hearing on Plaintiff’s Emergency Motion to Compel
14   Deposition of Defendant and for Related Sanctions (ECF NO. 28), Defendant’s Countermotion for
15   Protective Order (ECF NO. 37), and Motion (1) to Enforce Settlement Agreement, and (2) for Attorneys’
16   Fees and Costs (ECF NO. 40) scheduled for 3:00 PM, March 20, 2020, is ADVANCED to 11:00 AM,
17   March 20, 2020, in Courtroom 3D.
18          DATED this 13th day of March, 2020.
                                                              _________________________
19
                                                              CAM FERENBACH
20                                                            UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25
